From:

To:

Ce:

Subject:
Date:
Attachments:

Matthew Keene
Monica R. Rejaei "mrejaei@nstlaw.com"; "emarath@nstlaw.com": Terri L. Bernal "tbernal@chartwelllaw.
Penny P% rson-Shrum
Stocklin v. Barrett Distribution Centers, Inc. Docket No. 2017-08-1014
Monday, June 10, 2019 2:37:13 PM
Klin v. Barrett Distribution Centers, Inc. Al ls Boar inion. pdf
im on

m"

 

In accordance with Rule 0800-02-22-.03(4), please find attached the decision of the
Workers’ Compensation Appeals Board in the referenced case.

BC

tureau et WORKERS’
COMPENSATION

Matthew Keene | Legal Assistant
Workers’ Compensation Appeals Board
220 French Landing Drive

Nashville, TN 37243

615-532-1564

matthew. keene@tn.gov